                Case 2:18-cv-01728-MHH Document 9 Filed 11/26/18 Page 1 of 18               FILED
                                                                                   2018 Nov-26 PM 02:57
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

JAMESHIA ALEXANDER,        )
                           )
      Plaintiff,           )
                           )
v.
                           )                      Case No. 2:18-cv-01728-MHH
NATIONAL CREDIT SYSTEMS, )
INC., EXPERIAN INFORMATION )
SOLUTIONS, INC., EQUIFAX   )
INFORMATION SERVICES, LLC, )
                           )
      Defendants.          )
                 ANSWER AND AFFIRMATIVE DEFENSES OF
            DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.
            COMES NOW Defendant Experian Information Solutions, Inc.

(“Experian”), by and through its undersigned counsel, and answers Plaintiff

Jameshia Alexander’s (“Plaintiff”) Complaint (the “Complaint”) as follows.

                              PRELIMINARY STATEMENT
            In response to the PRELIMINARY STATEMENT of the Complaint,

without conceding whether or not Plaintiff states any viable claim for relief,

Experian admits that Plaintiff’s Complaint purports to seek damages pursuant to

the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq. and the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq. Experian

denies that Plaintiff is entitled to any relief from Experian. Except as specifically

admitted, Experian denies, generally and specifically, each and every remaining


{W0592514.1 }
                Case 2:18-cv-01728-MHH Document 9 Filed 11/26/18 Page 2 of 18



allegation of the PRELIMINARY STATEMENT of the Complaint that relates to

Experian. As to the allegations in the PRELIMINARY STATEMENT of the

Complaint that relate to the other Defendants, Experian does not have knowledge

or information sufficient to form a belief as to the truth of those allegations and, on

that basis, denies, generally and specifically, each and every remaining allegation

of the PRELIMINARY STATEMENT of the Complaint.

                               JURISDICTION AND VENUE
            In response to the JURISDICTION AND VENUE paragraph of the

Complaint, Experian admits that Plaintiff has alleged that jurisdiction arises under

15 U.S.C. § 1681p and 28 U.S.C. § 1331. Experian further admits that Plaintiff

has alleged that venue is proper in this District. Experian states that these are legal

conclusions, which are not subject to denial or admission. Except as specifically

admitted, Experian lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in the JURISDICTION AND VENUE

paragraph of the Complaint and, on that basis, denies, generally and specifically,

each and every remaining allegation contained therein.


                              STATEMENT OF THE PARTIES
            1.      In response to paragraph 1 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the




{W0592514.1 }                                 -2-
                Case 2:18-cv-01728-MHH Document 9 Filed 11/26/18 Page 3 of 18



allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

            2.        In response to paragraph 2 of the Complaint, upon information and

belief, Experian admits that Plaintiff is a “consumer” as that term is defined by

15 U.S.C. § 1681a(c). Except as specifically admitted, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 2 of the Complaint and, on that basis, denies,

generally and specifically, each and every remaining allegation contained in

paragraph 2 of the Complaint.

            3.      In response to paragraph 3 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

            4.      In response to paragraph 4 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

            5.      In response to paragraph 5 of the Complaint, Experian admits that it is

an Ohio corporation with its principal place of business in Costa Mesa, California.

Experian further admits that it qualified to do business and conducts business in the



{W0592514.1 }                                  -3-
                Case 2:18-cv-01728-MHH Document 9 Filed 11/26/18 Page 4 of 18



State of Alabama. Except as specifically admitted, Experian denies, generally and

specifically, each and every remaining allegation of paragraph 5 of the Complaint.

            6.      In response to paragraph 6 of the Complaint, Experian admits that it is

a consumer reporting agency as defined by 15 U.S.C. § 1681a(f) and, as such,

issues consumer reports as defined by 15 U.S.C. § 1681a(d). Except as specifically

admitted, Experian denies, generally and specifically, each and every remaining

allegation of paragraph 6 of the Complaint.

            7.      In response to paragraph 7 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

            8.      In response to paragraph 8 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

            9.      In response to paragraph 9 of the Complaint, Experian admits that it is

a consumer reporting agency as defined by 15 U.S.C. § 1681a(f) and, as such,

issues consumer reports as defined by 15 U.S.C. § 1681a(d). Except as specifically

admitted, Experian denies, generally and specifically, each and every remaining

allegation of paragraph 9 of the Complaint that relates to Experian. As to the



{W0592514.1 }                                  -4-
                Case 2:18-cv-01728-MHH Document 9 Filed 11/26/18 Page 5 of 18



allegations in paragraph 9 of the Complaint that relate to Defendant Equifax,

Experian does not have knowledge or information sufficient to form a belief as to

the truth of those allegations and, on that basis, denies, generally and specifically,

each and every remaining allegation of paragraph 9 of the Complaint.

            10.     In response to paragraph 10 of the Complaint, Experian admits that it

is a consumer reporting agency as defined by 15 U.S.C. § 1681a(f) and, as such,

issues consumer reports as defined by 15 U.S.C. § 1681a(d). Except as specifically

admitted, Experian denies, generally and specifically, each and every remaining

allegation of paragraph 10 of the Complaint that relates to Experian. As to the

allegations in paragraph 10 of the Complaint that relate to Defendant Equifax,

Experian does not have knowledge or information sufficient to form a belief as to

the truth of those allegations and, on that basis, denies, generally and specifically,

each and every remaining allegation of paragraph 10 of the Complaint.

            11.     In response to paragraph 11 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

                               STATEMENT OF THE FACTS
            12.     In response to paragraph 12 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the



{W0592514.1 }                                  -5-
                Case 2:18-cv-01728-MHH Document 9 Filed 11/26/18 Page 6 of 18



allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

            13.     In response to paragraph 13 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

            14.     In response to paragraph 14 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

            15.     In response to paragraph 15 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

            16.     In response to paragraph 16 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

            17.     In response to paragraph 17 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the



{W0592514.1 }                                 -6-
                Case 2:18-cv-01728-MHH Document 9 Filed 11/26/18 Page 7 of 18



allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

            18.     In response to paragraph 18 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

            19.     In response to paragraph 19 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

            20.     In response to paragraph 20 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

            21.     In response to paragraph 21 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

            22.     In response to paragraph 22 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the



{W0592514.1 }                                 -7-
                Case 2:18-cv-01728-MHH Document 9 Filed 11/26/18 Page 8 of 18



allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

            23.     In response to paragraph 23 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

            24.     In response to paragraph 24 of the Complaint, Experian denies,

generally and specifically, each and every allegation contained therein that relates

to Experian. As to the allegations in paragraph 24 of the Complaint that relate to

Defendant Equifax, Experian does not have knowledge or information sufficient to

form a belief as to the truth of those allegations and, on that basis, denies, generally

and specifically, each and every remaining allegation of paragraph 24 of the

Complaint.

            25.     In response to paragraph 25 of the Complaint, Experian denies,

generally and specifically, each and every allegation contained therein that relates

to Experian. As to the allegations in paragraph 25 of the Complaint that relate to

Defendant Equifax, Experian does not have knowledge or information sufficient to

form a belief as to the truth of those allegations and, on that basis, denies, generally

and specifically, each and every remaining allegation of paragraph 25 of the

Complaint.



{W0592514.1 }                                 -8-
                Case 2:18-cv-01728-MHH Document 9 Filed 11/26/18 Page 9 of 18



            26.     In response to paragraph 26 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

                       CAUSES OF ACTION
                          COUNT ONE
VIOLATIONS OF THE FAIR CREDIT REPORTING ACT, 15 U.S.C. § 1681
      et seq. AS TO DEFENDANTS EXPERIAN AND EQUIFAX


            27.     In response to paragraph 27 of the Complaint, Experian incorporates

by reference its responses to paragraphs 1 through 26 of the Complaint.

            28.     In response to paragraph 28 of the Complaint, Experian denies,

generally and specifically, each and every allegation contained therein that relates

to Experian. As to the allegations in paragraph 28 of the Complaint that relate to

Defendant Equifax, Experian does not have knowledge or information sufficient to

form a belief as to the truth of those allegations and, on that basis, denies, generally

and specifically, each and every remaining allegation of paragraph 28 of the

Complaint.

            29.     In response to paragraph 29 of the Complaint, Experian denies,

generally and specifically, each and every allegation contained therein that relates

to Experian. As to the allegations in paragraph 29 of the Complaint that relate to

Defendant Equifax, Experian does not have knowledge or information sufficient to



{W0592514.1 }                                 -9-
                Case 2:18-cv-01728-MHH Document 9 Filed 11/26/18 Page 10 of 18



form a belief as to the truth of those allegations and, on that basis, denies, generally

and specifically, each and every remaining allegation of paragraph 29 of the

Complaint.

            30.     In response to paragraph 30 of the Complaint, Experian denies,

generally and specifically, each and every allegation contained therein that relates

to Experian. As to the allegations in paragraph 30 of the Complaint that relate to

Defendant Equifax, Experian does not have knowledge or information sufficient to

form a belief as to the truth of those allegations and, on that basis, denies, generally

and specifically, each and every remaining allegation of paragraph 30 of the

Complaint.

            31.     In response to paragraph 31 of the Complaint, Experian denies,

generally and specifically, each and every allegation contained therein that relates

to Experian. As to the allegations in paragraph 31 of the Complaint that relate to

Defendant Equifax, Experian does not have knowledge or information sufficient to

form a belief as to the truth of those allegations and, on that basis, denies, generally

and specifically, each and every remaining allegation of paragraph 31 of the

Complaint.

            32.     In response to paragraph 32(a) of the Complaint,1 Experian admits

that Plaintiff seeks costs and attorney’s fees pursuant to 15 U.S.C. § 1681n and/or

            1
        Experian notes that the Complaint includes two paragraphs designated as paragraph 32.
Experian will treat this as a paragraph with two subparts, i.e., 32(a) and 32(b).


{W0592514.1 }                                 - 10 -
                Case 2:18-cv-01728-MHH Document 9 Filed 11/26/18 Page 11 of 18



§ 1681o. Experian states that this is a legal conclusion, which is not subject to

denial or admission. To the extent a response is deemed required, Experian denies

that Plaintiff is entitled to any relief against Experian. As to the allegations in

paragraph 32(a) of the Complaint that relate to Defendant Equifax, Experian does

not have knowledge or information sufficient to form a belief as to the truth of

those allegations and, on that basis, denies, generally and specifically, each and

every remaining allegation of paragraph 32(a) of the Complaint.

                                        COUNT TWO
            VIOLATIONS OF THE FAIR CREDIT REPORTING ACT, 15 U.S.C.
                          § 1681 et seq. AS TO DEFENDANT NCS
            32. In response to paragraph 32(b) of the Complaint, Experian

incorporates by reference its responses to paragraphs 1 through 32(a) of the

Complaint.

            33.     In response to paragraph 33 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

            34.     In response to paragraph 34 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.




{W0592514.1 }                                 - 11 -
                Case 2:18-cv-01728-MHH Document 9 Filed 11/26/18 Page 12 of 18



            35.     In response to paragraph 35 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

            36.     In response to paragraph 36 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

            37.     In response to paragraph 37 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

                                   COUNT THREE
                VIOLATIONS OF THE FAIR DEBT COLLECTIONS PRACTICES
                              ACT BY DEFENDANT NCS

            38.     In response to paragraph 38 of the Complaint, Experian incorporates

by reference its responses to paragraphs 1 through 37 of the Complaint.

            39.     In response to paragraph 39 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.


{W0592514.1 }                                 - 12 -
                Case 2:18-cv-01728-MHH Document 9 Filed 11/26/18 Page 13 of 18



            40.     In response to paragraph 40 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

         RESPONSE TO DEMAND FOR JURY TRIAL AND PRAYER FOR
                             RELIEF
            Experian admits that Plaintiff has demanded trial by jury on all issues

triable. In response to Plaintiff’s Prayer for Relief, Experian denies, generally and

specifically, that Plaintiff is entitled to judgment against, or any relief whatsoever

from, Experian.

                                AFFIRMATIVE DEFENSES
            In further response to Plaintiff’s Complaint, Experian hereby asserts the

following affirmative defenses, without conceding that it bears the burden of

persuasion as to any of them.

                             FIRST AFFIRMATIVE DEFENSE

                              (FAILURE TO STATE A CLAIM)
            The Complaint herein, and each cause of action thereof, fails to set forth

facts sufficient to state a claim upon which relief may be granted against Experian

and further fails to state facts sufficient to entitle Plaintiff to the relief sought, or to

any other relief whatsoever from Experian.




{W0592514.1 }                                 - 13 -
                Case 2:18-cv-01728-MHH Document 9 Filed 11/26/18 Page 14 of 18



                            SECOND AFFIRMATIVE DEFENSE

                         (INTERVENING, SUPERSEDING CAUSE)
            Experian is informed and believes and thereon alleges that if Plaintiff

sustained any of the injuries alleged in the Complaint, there was an intervening,

superseding cause and/or causes leading to such alleged injuries and, as such, any

action on the part of Experian was not a proximate cause of the alleged injuries.

                             THIRD AFFIRMATIVE DEFENSE
                        (TRUTH/ACCURACY OF INFORMATION)
            All claims against Experian are barred because all information Experian

communicated to any third person regarding Plaintiff was true.

                            FOURTH AFFIRMATIVE DEFENSE

                       (ACTS OR OMISSIONS OF THIRD PERSONS)
            Experian is informed and believes and thereon alleges that any purported

damages allegedly suffered by Plaintiff are the results of the acts or omissions of

third persons over whom Experian had neither control nor responsibility.

                             FIFTH AFFIRMATIVE DEFENSE
                           (FAILURE TO MITIGATE DAMAGES)
            Plaintiff has failed to mitigate her damages.

                             SIXTH AFFIRMATIVE DEFENSE

                                          (LACHES)
            The Complaint and each claim for relief therein are barred by laches.

{W0592514.1 }                                 - 14 -
                Case 2:18-cv-01728-MHH Document 9 Filed 11/26/18 Page 15 of 18



                           SEVENTH AFFIRMATIVE DEFENSE

                       (CONTRIBUTORY/COMPARATIVE FAULT)
            Experian is informed and believes and thereon alleges that any alleged

damages sustained by Plaintiff were, at least in part, caused by the actions of

Plaintiff herself and/or third parties and resulted from Plaintiff’s or third parties’

own negligence which equaled or exceeded any alleged negligence or wrongdoing

by Experian.

                            EIGHTH AFFIRMATIVE DEFENSE
                                        (ESTOPPEL)
            Any damages which Plaintiff may have suffered, which Experian continues

to deny, were the direct and proximate result of the conduct of Plaintiff. Therefore,

Plaintiff is estopped and barred from recovery of any damages.

                             NINTH AFFIRMATIVE DEFENSE

                               (STATUTE OF LIMITATIONS)
            Experian is informed and believes and thereon alleges that all claims for

relief in the Complaint herein are barred by the applicable statutes of limitation,

including but not limited to 15 U.S.C. § 1681p.

                             TENTH AFFIRMATIVE DEFENSE

                                    (UNCLEAN HANDS)
            The Complaint, and each claim for relief therein that seeks equitable relief,

are barred by the doctrine of unclean hands.

{W0592514.1 }                                - 15 -
                Case 2:18-cv-01728-MHH Document 9 Filed 11/26/18 Page 16 of 18



                          ELEVENTH AFFIRMATIVE DEFENSE

                                  (PUNITIVE DAMAGES)
            Any claims for exemplary or punitive damages violate Experian’s rights

under the First, Fifth, Sixth, Eighth and Fourteenth Amendments to the United

States Constitution and analogous provisions of any applicable State Constitutions.

                           TWELFTH AFFIRMATIVE DEFENSE

       (SET-OFF AND RECOUPMENT/SETTLEMENT AMOUNTS FROM
                            OTHERS)
            Any recovery by Plaintiff is barred, in whole or in part, under the principles

of set-off and recoupment for damages or settlement amounts recovered from

others.

                         THIRTEENTH AFFIRMATIVE DEFENSE

                                 (SETTLEMENT CREDITS)
            In the event that a settlement is reached between Plaintiff and any other

party, Experian is entitled to any settlement credits permitted by law.

            Experian reserves the right to assert additional affirmative defenses at such

time and to such extent as warranted by discovery and the factual developments in

this case.

                                   PRAYER FOR RELIEF




{W0592514.1 }                                 - 16 -
                Case 2:18-cv-01728-MHH Document 9 Filed 11/26/18 Page 17 of 18



            WHEREFORE, Defendant Experian Information Solutions, Inc. prays as

follows:

(1) That Plaintiff take nothing by virtue of the Complaint herein and that this

action be dismissed in its entirety;

(2) For costs of suit and attorneys’ fees herein incurred; and

(3) For such other and further relief as the Court may deem just and proper.

Dated: November 26, 2018

                                               Respectfully submitted,


                                               /s/ L. Jackson Young, Jr.
                                               L. Jackson Young, Jr.
                                               (ASB-7946-G65L)
                                               FERGUSON FROST MOORE &
                                               YOUNG, LLP
                                               1400 Urban Center Drive, Suite 200
                                               Birmingham, Alabama 35242
                                               Telephone: (205) 879-8722
                                               Email:      LJY@ffmylaw.com


                                               Attorney for Defendant
                                               Experian Information Solutions, Inc.




{W0592514.1 }                               - 17 -
                Case 2:18-cv-01728-MHH Document 9 Filed 11/26/18 Page 18 of 18



                                CERTIFICATE OF SERVICE

       I certify that on November 26, 2018, I caused the foregoing document to be
filed with the Clerk of the Court and served upon all counsel of record and/or
parties via the CM/ECF system, as follows:

W. Whitney Seals                                     John C. Hubbard
Cochrun & Seals, LLC                                 John C. Hubbard, LLC
P.O. Box 10448                                       2015 First Avenue North
Birmingham, AL 35202-0448                            Birmingham, AL 35203
Telephone: 205-323-3900                              Telephone: 205-378-8121
Facsimile: 205-323-3906                              Facsimile: 205-690-4525
filings@cochrunseals.com                             jch@jchubbardlaw.com

Attorney for the Plaintiff                           Attorney for the Plaintiff



Kirkland E. Reid
Jones Walker, LLP
11 North Water Street, Ste 1200
Mobile, AL 36602
Telephone: 251-432-1414
Facsimile: 251-439-7358
Kreid@joneswalker.com

Attorney for Equifax Information Services, LLC


                                            /s/ L. Jackson Young, Jr.
                                            Of Counsel




{W0592514.1 }                               - 18 -
